Citation Nr: 1527667	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  11-20 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable initial disability rating for migraine headaches.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.B.



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to September 2006, from June 2007 to May 2008, and from April 2009 to June 2010.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2015 Travel Board hearing, and a transcript of the hearing has been associated with the record.  The Veteran subsequently submitted additional evidence along with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  To the extent that the first twenty-three pages of the submission address oral cancers and the human papilloma virus (HPV), the Board finds these materials to be irrelevant to the Veteran's claim on appeal; nevertheless, the remainder of the materials, including employment records and a headache log maintained by the Veteran, have been properly considered by the Board herein.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).  

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  Prior to November 1, 2011, the preponderance of evidence does not show that the Veteran's migraine headaches were productive of severe economic inadaptability.  

2.  From November 1, 2011, the Veteran's migraine headaches have been manifested by frequent completely prostrating and prolonged attacks which are productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for an increased disability rating of 50 percent for migraine headaches have been met from November 1, 2011, but no earlier.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Regarding the Veteran's disagreement with the initial noncompensable disability rating assigned for his migraine headaches, the Board notes that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's increased rating claim for migraine headaches.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, including VA examination reports, employment records, and lay statements.  

The Veteran was afforded relevant VA examinations in September 2010 and January 2011.  These examinations, considered as a whole, are adequate to adjudicate the Veteran's increased rating claim on appeal because they are based on thorough examinations, appropriate diagnostic tests, and provide adequate information to consider the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's increased rating claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - Migraine Headaches

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

Where, as here, entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of staged ratings for separate periods of time is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed below, the Board has assigned a staged rating, effective November 1, 2011.  

The Veteran's migraine headache disability is currently rated as noncompensable, or 0 percent disabling, from June 4, 2010, under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2014), which addresses migraine headaches.  

In particular, DC 8100 provides for a 10 percent disability rating for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  Id.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A maximum schedular 50 percent disability rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

The Board notes that the criteria for a 50 percent rating are written in the conjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  The rating criteria do not define "prostrating" attacks.  "Prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32d ed. 2012).  This is consistent with medical guidance used by the VA Compensation Service which suggests that "[a] prostrating migraine may be described as a condition that causes lack of strength to the point of exhaustion."  See VA Compensation Service's Medical Electronic Performance Support System.  Likewise, the rating criteria also do not define "severe economic inadaptability."  However, nothing in DC 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent disability rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  

As discussed below, the Board finds that an increased disability rating of 50 percent is warranted from November 1, 2011 because the evidence of record demonstrates that from November 1, 2011, the Veteran's migraine headaches were productive of very frequent completely prostrating and prolonged attacks which were productive of severe economic inadaptability.  

VA treatment records from June 2010 document that the Veteran was having daily headaches without relief.  He was prescribed daily Topiramate and referred to neurology.  At the July 2010 neurology consultation, the Veteran reported his ongoing frontal headaches, with retroorbital pain and a throbbing sensation at its worst, with mild nausea, photophobia, and blurred vision.  He stated the headaches were almost constant and described a usual headache as rated five out of ten in intensity; the worst headaches, which occurred three to four times per week and lasted from two to twenty-four hours, were rated as eight out of ten in intensity.  He reported using prescription medication and attempting to sleep through the headaches.  At an August 2010 follow up, the Veteran continued to report ongoing daily headaches, with more severe headaches occurring every three to four days.  

The Veteran was afforded a general VA examination in August 2010, at which time he reported moderate to severe headaches and was diagnosed with headaches with onset during active service.  At a subsequent VA neurologic examination specifically regarding his migraine headache disability, the Veteran reported that his headaches occurred three times per week, lasted three to twenty-four hours, and were not as severe with prescription medication.  He stated that he felt best when he lay down in a dark room and slept through the headaches, which were usually rated as six out of ten, and ten out of ten at their worst.  

In February 2011 VA treatment records, the Veteran continued to complain of headaches every three days lasting between three and twenty-four hours.  A March 2011 VA treatment record notes some improvement with prescription medication.  

In support of his claim, the Veteran has submitted correspondence from his employer which documents that from November 1, 2011 through April 21, 2015, the Veteran has increasingly been unable to perform his work duties in a proficient manner or required early release from work due to severe to debilitating migraine headaches.  Additionally, he has submitted a personal headache log covering the period from November 2011 to April 2013, which documents the varying severity of regularity of his migraine headaches.  

The Veteran is competent to report his observable symptoms, see Layno v. Brown, 6 Vet. App. 465 (1994); therefore, his statements regarding his migraine headaches, and their effect on him, including that they occur with frequency, last for hours at a time, and require him to lie down or sleep, are competent and probative evidence of very frequent completely prostrating and prolonged attacks.  The Veteran provided consistent testimony at the April 2015 Travel Board hearing; moreover, he testified to the effect that if he were not friends with the owner of the shop where he worked, or if he worked anywhere else, he would no longer have a job, due to the effects of his migraine headaches on his employability.  The Board finds such testimony, and in particular, the Veteran's detailed headache log beginning November 2011 and the employer's specific documentation regarding the increasing effects on the Veteran's employment due to his migraine headaches beginning November 1, 201, to be competent and probative evidence of severe economic inadaptability.  

In sum, having fully considered the lay and medical evidence of record, and after resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran's migraine headaches were productive of very frequent completely prostrating and prolonged attacks which were productive of severe economic inadaptability from November 1, 2011, but no earlier, and to that extent, the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular Consideration  

As noted above, a 50 percent disability rating is the maximum schedular rating available under DC 8100.  38 C.F.R. § 4.124a, DC 8100.  However, the Board has also considered whether referral is warranted in this case for an "extraschedular rating," which is an additional avenue for an increased disability rating when the Veteran's symptoms are not reasonably described by the particular rating criteria.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

As discussed above, the Board finds that the schedular rating criteria adequately contemplate and describe the symptoms and impairment caused by the Veteran's migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Hence, the first step of the Thun analysis must be resolved unfavorably to the Veteran's claim.  The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  


ORDER

An increased disability rating of 50 percent for migraine headaches is granted from November 1, 2011, but no earlier.  


REMAND

The Board is remanding a claim for a total disability evaluation based upon individual unemployability (TDIU).  A TDIU rating is an additional avenue of relief that may be available if certain criteria are met.  The United States Court of Appeals for Veterans' Claims (Court) has held that a claim of entitlement to TDIU rating is part of an increased rating claim when such is reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Here, the evidence of record, discussed above, indicates that the Veteran's service-connected migraine headaches have affected his employment.  While it does not appear that the Veteran's migraine headaches have completely precluded employment, his testimony at the April 2015 Travel Board hearing suggests that the Veteran's employment may qualify as marginal employment in a protected environment.  See 38 C.F.R. § 4.16(a) (2014).  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See id.  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

In light of its decision herein, the Board notes that the Veteran is now service-connected for migraine headaches (rated as noncompensable from June 4, 2010 and 50 percent disabling from November 1, 2011); lumbosacral strain (rated as 10 percent disabling from June 4, 2010 and 20 percent disabling from November 20, 2013), tinnitus (rated as 10 percent disabling from May 19, 2008 to April 15, 2009, and from June 4, 2010), anxiety disorder with primary insomnia (rated as 10 percent disabling from June 4, 2010), right and left leg radiculopathy (each rated as 10 percent disabling from May 6, 2014), and left ear hearing loss (rated as noncompensable from May 19, 2008 to April 15, 2009, and from June 4, 2010).  

The Veteran's combined disability rating meets the schedular requirements for consideration of entitlement to a TDIU from November 20, 2013.  See 38 C.F.R. § 4.25 (2014).  Therefore, based upon his April 2015 testimony regarding potentially marginal employment, he is entitled to consideration of a schedular TDIU rating from November 20, 2013.  Moreover, given that the evidence shows that his employability was affected from November 1, 2011, a potential TDIU rating on an extraschedular basis must be considered under 38 C.F.R. § 4.16(b) for the period prior to November 20, 2013, when the schedular percentage requirements were first met.  

Thus, upon remand, the Agency of Original Jurisdiction (AOJ) should address the matter of a TDIU rating in the first instance, to include consideration of a TDIU rating on schedular and extraschedular bases, as appropriate.  


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with appropriate notice with respect to his claim for a TDIU rating and ask the Veteran to furnish any additional information and/or evidence pertinent to the TDIU claim.  

2.  Then, adjudicate the issue of entitlement to a TDIU rating in the first instance, to include consideration of a TDIU rating on schedular and extraschedular bases.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


